Citation Nr: 1312755	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  12-35 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran service on active duty from September 1951 to September 1952.  
The Veteran died in January 2007 and the appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In those decisions, the RO denied entitlement to service connection for the cause of the Veteran's death.  The appellant timely disagreed with that determination and this appeal ensued.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  During the Veteran's lifetime, service connection was established for rheumatic heart disease and hypertension.  The Veteran's original Certificate of Death reveals that he died in December 2009 with the immediate cause of death listed as multi-organ system failure due to an underlying cause of acute respiratory distress syndrome (ARDS).  

To establish service connection for the cause of the Veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death. 38 U.S.C.A. § 1310  West 2002); 38 C.F.R. § 3.312  (2011).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b) (2012).

Contributory cause of death is inherently not one related to the principal cause. In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2012).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases. 

A short terminal hospital summary from the date of the Veteran's death reveals that the Veteran presented to the emergency room on the date of his death with respiratory failure secondary to ARDS and no discernible cause was discovered.  He developed multi-symptom organ failure and subsequently passed away as a result.  

The record also contains an amended death certificate noting that the Veteran's multi-system organ failure included the lung, kidney and cardiac.  Dr. C, the private physician who amended the Veteran's Death Certificate indicated in a January 2010 memorandum, that he appended the Death Certificate in January 2010 to specifically clarify the organs that failed - the lungs, kidneys and the heart.  An April 2011 memorandum clarified that the Veteran's original death certificate was signed by a resident, and it was not routine practice to have a resident write an amendment.  However, given that Dr. C was personally involved in the Veteran's care during his MICU stay, it was appropriate for him to add cardiac failure to the death certificate as he was the Veteran's attending physician.  

In a May 2011 private memorandum, Dr. A.C. Jr., indicated that the Veteran had been treated with amiodarone for cardiac dysrhythmias [during his lifetime] and noted that he expired in the medical Intensive Care Unit from interstitial lung disease (ARDS).  Dr. A.C., Jr. stated, "As you know, there is a relationship between amiodarone and interstitial lung disease."  

The appellant asserts that the Veteran's heart medication (amiodarone) materially contributed to the respiratory failure that led to his death.  In this regard, it is notable that the Veteran's claims file reveals a general continuity of heart-related symptoms since service; and, in 2007, the Veteran reported to the RO that he underwent cardiac quadruple bypass surgery sometime after 2002.  In addition, an October 2007 VA examination report indicates that the Veteran's cardiac findings were consistent with congestive heart failure and cardiomegaly.  

In a July 2012 VA opinion, the physician indicated a review of the claims file, including the death certificate, medical records dated up to 2007, and a very brief death summary.  The physician concluded that the medical records provided were not sufficient to answer the questions posed regarding the Veteran's death; and, that the most recent medical records including the records from his final hospitalization would be necessary.  

Significantly, a review of the claims file reveals that in October 2007, the RO received a VA Form 21-4142 from the Veteran authorizing VA to obtain records from a private heart doctor, Dr. P.  The form did not contain Dr. P's first name, and, based on the address listed on the form, the RO wrote in the presumed first name of S and attempted to contact Dr. P at the address listed on the form in order to obtain the identified records.  However, in response, a spokesperson from Dr., S.P.'s office wrote to the RO indicating that they were a pediatric office and the Veteran was not their patient; and, that perhaps they had contacted the wrong Dr. P.  The spokesperson also provided the first and last name, and address, of another Dr. P located in the same city (D.P.) noting that his specialty was internal medicine and cardiology and that perhaps this was the doctor who may have treated the Veteran.  The RO never followed up on this.  In other words, it does not appear that the RO tried to contact the appellant to discuss the matter, and it does not appear that the RO contacted the other Dr, P to request records from that office pertaining to the Veteran.  

After the VA examiner issued his opinion in July 2012, the appellant was provided with a duty-to-assist letter that same month, notifying her that additional private records were needed, and in particular, records dating after 2007 until the Veteran's death.  The appellant was advised that VA would obtain any identified private records upon receipt of her authorization to obtain them.  She was also advised that she could submit the records herself.  

The appellant did not respond and the RO issued a Statement of the Case in October 2012.  In her VA Form 9, substantive appeal to the Board, the appellant noted that, after service, the Veteran was treated for his service-connected rheumatic fever and hypertension for the remainder of his life.  When the Veteran became older, his heart doctor diagnosed him with cardiac dysrhythmias and prescribed Amiodarone for treatment , which she later found out was related to the development of interstitial lung disease.  The appellant further indicated that the Veteran underwent heart surgery, but still remained on Amiodarone for continued cardiac dysrhythmias.  The appellant relates that in the fall of 2009, the Veteran began complaining of chest congestion and shortness of breath.  His symptoms became severe and an Urgent Care facility sent him to his family physician with a provisional diagnosis of pneumonia.  The appellant reported that the Veteran's condition continued to worsen and he had to go to his local ER where it was determined that he was to be transferred by air ambulance to a larger hospital.  The appellant further reported that upon arrival at Pitt Memorial, he was diagnosed with ARDS.  She stated that the Veteran's treating physicians told her that in all likelihood, his extended time taking Amiodarone had scarred his lungs and made him highly susceptible to respiratory problems; therefore, when he became ill, his lungs were too scarred and damaged to fight off the resulting infection and the end result was ARDS and ultimately organ failure.  

Thus, the appellant essentially asserts that the Veteran's heart medication materially contributed to the cause of the Veteran's death.  In essence, she asserts that the Veteran's service-connected disabilities, which affected the heart (a vital organ) and the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases, such as respiratory distress. 

The possibility of outstanding relevant medical records, and the appellant's credible statements necessitate additional evidentiary development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the appellant and/or her representative and explain why there may have been an error with regard to the address listed for Dr. Privatte on the October 2007 VA Form 21-4142, and ask the appellant to provide records pertaining to treatment from Dr. Douglas Privatte at 702 W.H. Smith Blvd., Suite B, Greenville, NC, 27834.  In so doing, advise the appellant that a prior authorization form was received in October 2007 which listed a Dr. Prevatte on Bethesda Drive, with no first name; and, a response received from his office indicated that they were a pediatric office and did not treat the Veteran.  Advise the appellant that, in the alternative, she may authorize the release of these records for VA to obtain on her behalf.  

2.  Also request that the appellant provide all pertinent treatment records from all providers who treated the Veteran beginning in the fall of 2009 (when the appellant states that the Veteran began complaining of chest congestion and shortness of breath) up until he was taken to Pitt Hospital on the date of his death.  (See VA Form 9 dated November 2012).  In this regard, the appellant has indicated that the Veteran's treating doctors just prior to his death agreed that the Veteran's heart medication, Amiodarone, led to his ARDS; however, she has not provided any documentation to support this assertion, such as a written opinion from a medical professional.  

3.  If, after making reasonable efforts to obtain the named records the RO/AMC is unable to secure them, the RO/AMC must notify the appellant  and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

3.  Thereafter, obtain a medical opinion as to whether the Veteran's service-connected rheumatic heart disease and/or associated hypertension, at least as likely as not (a 50 percent or higher probability) either caused or contributed substantially or materially to cause death, keeping in mind that in order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death; or, that the service-connected disability was a contributory cause of death in that it contributed substantially or materially and/or combined to cause death, or lent assistance to the production of death.  In providing this opinion, the examiner is asked to state whether the Veteran's debilitating effects of the service-connected rheumatic heart disease and hypertension rendered the Veteran less capable of resisting the effects of congestive heart failure, ARDS, pneumonia, or any other disease or infection from which the Veteran suffered shortly before his death.  The examiner is asked to consider the appellant's statements as to the chronology of the Veteran's illness, and opine as to whether it is at least as likely as not that the Veteran's heart medication led to the development of the death-causing respiratory disease.  In this regard, the examiner should consider an October 2007 VA examination report noting that cardiac findings at that time were consistent with congestive heart failure.  The examiner is also asked to comment on whether the addition of "heart" as part of the multi-symptom organ failure, listed on the amended death certificate would change the outcome in this case, and if so, how?

4.  After the requested opinion has been obtained, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The opinion should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

